Opinion by
Trexler, J.,
The Act of May 11,1911, P. L. 279, Section 2, provides, that in the trial of a case, “Exceptions may be taken, without allowance by the trial judge, to any part or all of the charge, or to the answers to points, for any reason that may be alleged regarding the same in the hearing of the court, before the jury retires to consider its verdict, or, thereafter, by leave of the court.”
As the assignments of error directed to alleged errors in the charge and the answers to points were taken after the jury retired and without allowance of court we cannot consider them: Sikorski v. Philadelphia & R. Ry. Co., 260 Pa. 243.
The only thing we can consider is the assignment directed to the refusal of the court to enter judgment for *376defendant n. o. v. We have carefully read tbe minutes of tbe trial and can find nothing which would have justified binding instructions for the defendant. The plaintiff proved that it had sent the bill of lading and the draft to the trust company with definite instructions as to what was to be done. These instructions were disregarded and the loss sued for was occasioned. The learned trial judge left to the jury the question whether the treasurer acted in the matter for himself or for the company, and whether the instructions were violated and if so the consequent loss. The matter of the claim for the return of part of the goods was properly excluded because the value of the same was not shown. The question is not properly raised under a motion for judgment n. o. v. for it is a defense only to part of the claim and cannot be the basis of binding instructions to find a verdict for the defendant.
The judgment is affirmed.